Case: 13-50458      Document: 00512489963         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-50458                              January 6, 2014
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


GRANT TREVARTHEN; CLARE TREVARTHEN,

                                                 Plaintiffs-Appellants
v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee for the Registered
Holders of the Structured Asset Securities Corporation, Structured Asset
Investment Loan Trust, Mortgage Pass-Through Certificates Series 2003-BC
6; FIELDSTONE MORTGAGE COMPANY; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INCORPORATED, (MERS); BANK OF
AMERICA, N.A.,

                                                 Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-154


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Grant and Clare Trevarthen, husband and wife,
appeal the Rule §12(b)(6) dismissal with prejudice of their suit against



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50458      Document: 00512489963    Page: 2   Date Filed: 01/06/2014



                                  No. 13-50458
Defendants-Appellees. This action, originally filed in state court and removed
therefrom, involved the foreclosure on their residence in Cedar Park, Texas.
We affirm.

        Like the district court before us, we have reviewed the Motion to Dismiss
filed by Defendants-Appellants, the response of the Trevarthens, and the reply
thereto of Defendants-Appellants, as well as the appellate briefs of the parties
and the record on appeal. As a result, we are satisfied that the district court
nailed this one precisely in the concluding paragraph of its Order of April 26,
2013.    After noting that this is “not the first time Grant Trevarthen has
appeared before this Court in frivolous foreclosure litigation” and after
identifying prior cases of that ilk, the court concluded that “the spurious
allegations and baseless causes of action asserted indicate this suit is simply
more legal gamesmanship by the Trevarthans in their ongoing campaign to
abuse the legal system and win a free house. We agree, adding only that the
instant appeal is equally spurious and contemnacious.

AFFIRMED.




                                        2